DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI 20190384340 IN VIEW OF Applicant’s prior art.
CLAIM 1
	LI discloses a method for tracking control of maximum power point of solar cell and tracking device comprising:
	a photovoltaic panel (solar cell 40);
	a photovoltaic inverter ([0069] The conversion module 10 includes a switching unit 11. Since an open-circuit voltage of the solar cell 40 is usually 15-36V, preferably, the conversion module 10 may be a DC-high voltage DC inverter, configured to convert an output voltage of the solar cell 40 to a voltage required by a load 30,);
an active-base inverter control unit ([0070] The control module 20, such as an MPPT controller, is configured to acquire the open-circuit voltage of the solar cell 40, to adjust a duty ratio of the switching unit 11 in the conversion module 10 such that the output voltage of the solar cell 40 decreases from the open-circuit voltage gradually in a first change direction, to reversely adjust the duty ratio of the switching unit 11 when the output voltage of the solar cell 40 is less than or equal to a preset voltage, such that the output voltage of the solar cell 40 changes in a second change direction, in which the first change direction is opposite to the second change direction, to calculate a current output power of the solar cell 40, and to compare the current output power with a previous output power, and to determine the previous output power as the maximum output power of the solar cell 40 when the current output power is less than the previous output power. 
[0071] It should be noted that the preset voltage is less than an output voltage of the solar cell 40 corresponding to a maximum power of the solar cell 40. According to characteristics of the solar cell 40, the output voltage of the solar cell 40 corresponding to a maximum power point of the solar cell 40 is generally in a range of 80.+-.5% of the open-circuit voltage V0 (the output voltage of the solar cell without a load) of the solar cell 40. Therefore, the preset voltage may be set in a 
LI does not disclose a photovoltaic inverter unit which converts direct current (DC) power received from the photovoltaic panel into alternating current (AC) power and outputs the AC power used as commercial power.
The Applicant, however, discloses prior art, FIG 1, teaches a photovoltaic inverter unit which converts direct current (DC) power received from the photovoltaic panel into alternating current (AC) power and outputs the AC power used as commercial power.
It would have been obvious to one having ordinary skill in the art to have replaced the dc to dc conversion module 10 with a dc to ac conversion module to power an ac load instead of the DC load. 

CLAIM 2
	LI in view of APPLICANT’ PRIOR discloses the apparatus of claim 1.
APPLICANT’S prior art discloses wherein the photovoltaic inverter unit includes: 
a parallel capacitor, which is positioned between the photovoltaic panel and the photovoltaic inverter, to maintain the terminal voltage in a predetermined range;
the photovoltaic inverter which converts the DC power received from the photovoltaic panel into the AC power and outputs the AC power used as the commercial power;
a filter which removes noise included in AC power output from the photovoltaic inverter; and
a utility grid connected to an output terminal of the filter.



Allowable Subject Matter
Claims 4-10 allowed.
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 6, 2021





/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836